Case 18-71778-wlh   Doc 35   Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document     Page 1 of 13
Case 18-71778-wlh   Doc 35   Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document     Page 2 of 13
Case 18-71778-wlh   Doc 35   Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document     Page 3 of 13
Case 18-71778-wlh   Doc 35   Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document     Page 4 of 13
Case 18-71778-wlh   Doc 35   Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document     Page 5 of 13
Case 18-71778-wlh   Doc 35   Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document     Page 6 of 13
Case 18-71778-wlh   Doc 35   Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document     Page 7 of 13
Case 18-71778-wlh   Doc 35   Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document     Page 8 of 13
Case 18-71778-wlh   Doc 35   Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document     Page 9 of 13
Case 18-71778-wlh   Doc 35    Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document      Page 10 of 13
Case 18-71778-wlh   Doc 35    Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document      Page 11 of 13
Case 18-71778-wlh   Doc 35    Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document      Page 12 of 13
Case 18-71778-wlh   Doc 35    Filed 05/13/19 Entered 05/13/19 18:10:32   Desc Main
                             Document      Page 13 of 13
